Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
The amendment filed with the RCE submission of January 19, 2021 has been entered and considered.  With the amendment to the claims, claims 1-13 are pending for examination.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 10, lines 4-5, now read “a nozzle main body having gas entrance at least one opening to receive a gas and a film forming material”, which is confusing as worded.  Does applicant mean (a) “a nozzle main body having a gas entrance with at least one opening to receive a gas and a film forming material”, (b) “a nozzle main body having an entrance with at least one opening to receive a gas and a film forming material”, or (c) something else?  For the purpose of examination, either (a) or (b) is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 11, lines 3-4, now read “a nozzle main body including gas entrance at least one opening to receive a gas and a film forming material”, which is confusing as worded.  Does applicant mean (a) “a nozzle main body including a gas entrance with at least one opening to receive a gas and a film forming material”, (b) “a nozzle main body including an entrance with at least one opening to receive a gas and a film forming material”, or (c) something else?  For the purpose of examination, either (a) or (b) is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure the defects of the claim from which they depend and are therefore also rejected.

Claim Interpretation
As to Claim 10, line 1, “a film forming system” is claimed, however, even though film forming system on its own can raise 35 USC 112(f) issues, since claim 10 

Claim Rejections - 35 USC § 102

The rejection of claim 10 under 35 U.S.C. 102(a)(1) as being anticipated by Schoeps et al (US 5299495) is withdrawn due to the amendments of January 19, 2021 changing the scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al (US 7866578) in view of Nysted (US 4330086).
Claim 1: Yasui teaches a spray nozzle which sprays a film material, together with carrier gas, onto a base material so as to form a film on the base material (substrate) (figures 1, 2, 4, 6, note nozzles 30/40/50, and column 5, lines 15-45, column 1, lines 15-20).  The spray nozzle has a nozzle main body having at least one opening to receive a gas and a film forming material (the particles) giving a gas and material entrance (note figures 1, 2, 4, 6 the lower end section with the slanting lines “/” and the openings at supply ports 32/42/52 to receive the aerosol of particles/carrier gas (column 5, lines 20-30 and 45-55).  The spray nozzle further has a nozzle tip section connected to a tip of the nozzle main body, the nozzle main body and the nozzle tip section having a passage formed therein (note figures 2, 4, 6, where the nozzle tip section can be the upper end section of the nozzle with the slanting lines “\” which would be shown contacting/connected to the main body section and with both having a passage formed therein).  Yasui further provides that there can be a path changing section in the nozzle tip section that is in the form of a cylinder rod for example, that protrudes into the passage in the nozzle tip section and changes a shape of the passage (note figures 4, 5B, 6 and 7, block/cylinder 45 or 55, see column 9, lines 50-55, column 10, lines 1-10, 
Yasui does not specifically provide that the there is an opening passing through a wall of the nozzle tip section through which the path changing section 45/55 is inserted to protrude into the passage.  However, as noted above the path changing sections are cylinder rods and show in figures 5B and 7 as extending across the passageway. Nysted describes how a cylinder rod/impingement pin can be provided in a spray nozzle to extend across the flow passageway of the nozzle by drilling a hole through a wall of the nozzle body  and into the opposing wall and sliding the rod/pin into position (so inserting to protrude into the passage) and then soldering in position (figures 2, 3 and column 4, lines 1-10, column 3, lines 1-20), where the rod/pin will change flow in the nozzle passageway (figure 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasui to provide positioning of the rod 45/55 (path changing section), for example, by drilling a hole through the wall of the nozzle tip section where the rod is to be positioned giving an opening passing through the wall, and then inserting the rod into the opening of the nozzle tip section and protruding the rod into the passage as suggested by Nysted with an expectation of providing a predictably acceptable positioning, since Yasui would position rod 45/55 in the passageway, and Nysted would show that drilling a hole through the wall of the nozzle section where the rod is to be positioned giving an opening passing through the wall, and then inserting the rod into the opening of the nozzle section and protruding the rod into the passage where desired would be a conventional way of providing similar such rods into a passageway of a nozzle.
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.")
Claim 4:  As discussed for claim 1 above, as described by Yasui, the path changing section would be rod shaped (rod 45/55) and provided so as to intersect the passage (note figures 4, 5B, 6, 7).
Claim 5: the rod 45/55 (path changing section) in Yasui would be provided to extend through a center of a cross section of the passage which cross section is taken along a plane perpendicular to a gas flow direction of the passage and is perpendicular to the gas flow direction of the passage (note figures 4, 5B, 6, 7).
Claim 6: as to a plurality of path changing sections (rods 45/55), and a center of a cross section of the passage which cross section is taken along a plane perpendicular to a gas flow direction of the passage is interposed between the rods,  and the rods are perpendicular to the gas flow direction of the passage, Yasui further indicates how there can be other path changing sections (2) 46 provided on the sides of the passageway, so 
Claim 7: As to the shape along a gas flow direction being one that allows the path of the film material to be changed so that the film material is delivered onto the base material, Yasui as discussed above would provide the film material delivered onto the base material, and the path of the film material is changed by the rods 45/55 (note as shown in figure 4, 6, for example), so the film path would be changed and still delivered to the base material, and the shape (such as cylinder rod) would allow this.
Claim 8: Yasui provides that the path changing section rod 45/55 can have a cross section taken along a gas flow direction of the passage in the shape of a circle (figures 4, 6).
	Claim 9: Yasui also indicates how path changing sections can have shapes such as a triangle in a cross section along a gas flow direction of the passage, with one side of the triangle parallel to a terminal end of the passage (figure 2, note block 35, and column 5, line 65 through column 6, line 20), and while figure 2 shows the triangle shape in the main body section of the nozzle, Yasui also indicates the other obstacle members (rods 
	Claim 11: as discussed for claim 1 above, Yasui in view of Nysted would have all the apparatus features claimed, and Yasui would indicate using the nozzle in a film forming method where film material is sprayed, together with a carrier gas, through the spray nozzle, so as to form a film on the base material (substrate) (figures 1, 2, 4, 6, note nozzles 30/40/50, and column 5, lines 15-45, column 1, lines 15-20).
	Claim 13: In Yasui, a portion of the nozzle tip section can have a constant diameter, and path changing sections (note rod 45, and also sections 46) can be disposed in that area (figure 2). As worded, a portion of the nozzle tip section would give the nozzle tip section of having a constant diameter (in at least part).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Nysted as applied to claims 1, 3-9, 11 and 13 above, and further in view of Kay et al (US 2010/0136242, hereinafter Kay ‘242).
Claim 2: As to the nozzle tip section being attachable to and detachable from the nozzle main body, Yasui as shown in figures 2, 4, 6 shows two body parts, the main body and tip section as discussed for claim 1 above, but does not indicate the attachability or detachability of the parts.
Kim shows a spray nozzle system that can spray gas and particles, where nozzle parts, including what can be considered a main or first nozzle body (shown as front housing 3) is shown connected to and before a nozzle tip section(nozzle 6) (note figure 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasui in view of Nysted to have the nozzle main body and nozzle tip section be attachable and detachable from one another as described by Kay ‘242 to allow cleaning since Yasui shows two separate components and Kay ‘242 shows similar components as being attachable and detachable allowing cleaning, for example.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Nysted as applied to claims 1, 3-9, 11 and 13 above, and further in view of Japan 2003-293159 (hereinafter ‘159).
Claim 10: As discussed for claim 1 above, Yasui in view of Nysted provides the nozzle main body as claimed, the nozzle tip section, including openings, and connection as claimed, and the path changing section inserted in the opening as claimed.  Yasui further provides a carrier gas tank and feeder (such as supply pipe 14) for the nozzle and film forming system (note figure 1, column 5, lines 20-55).  
As to providing a heater, Yasui notes a similar spraying system (for aerosol spraying) being provided by Japan 2003-293159 (‘159) (column 1,lines 30-45).  ‘159 describes that for a similar aerosol spraying system, with particles and gas feed to a 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasui in view of Nysted to further provide a heater for the particles/gas as suggested by ‘159 to help prevent agglomeration of particles, since Yasui is spraying an aerosol of particles/gas and ‘159 indicates further providing a heater for particles/gas in such as system to help prevent agglomeration of particles.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Nysted as applied to claims 1, 3-9, 11 and 13 above, and further in view of Heinrich et al (US 6792138).
Claim 12: As to thermal spraying the film, Yasui is spraying particle and gas mixture, and the process with the path changing section (rods) helps break up aggregated particles to form a uniform and thin film (abstract), Heinrich teaches that in thermal spraying it is also known to spray a particle/gas mixture through a nozzle (column 1, lines 1-10, column 4, lines 10-40).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yasui in view of Nysted to further use the path changing sections as described in thermal spraying to also prevent particles in this process from being applied in an aggregated form as suggested by Heinrich since Yasui indicates the desire to break up aggregated particles in a particle and gas flow through a nozzle, and Heinrich indicates thermal spraying would also have such passage.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al (US 2010/0136242, hereinafter Kay ‘242) in view of Xue et al (US 2016/0024633), Corbeil et al (US 2015/0197858) and Schoeps et al (US 5299495).
Claims 1, 4-6: Kay ‘242 teaches a spray nozzle that  would spray film material (powder) together with carrier gas onto a base material so as to form a film on the base material (0028, 0001, 0016, 0017, figures 1, 2).  The nozzle can include a nozzle main body (such as front housing 3, for example, figure 2, 0017), and a nozzle tip section connected to a tip of the nozzle main body 3 (such as nozzle holder assembly 5 as the tip section, figure 2, 0017, 0018, 0020, and as well nozzle 6 in the assembly can be part of the nozzle tip section, note figure 2).  The nozzle main body would have at least one opening to receive gas and film forming material giving a gas and material entrance (figures 1, 2, note gas and film forming particles going into area 18 of the gun body (which can be considered area 1 as well and can be considered part of the main body and also would pass into to area 3, so there must be an opening for that, and both gas and film forming particles would enter through pipe 20 for, example, where there would need to be an opening to pass into the nozzle, note 0016, 0017).  The nozzle main body and nozzle tip section would have a passage formed therein, noting the passage through the main body and the nozzle 6 of the tip section (figure 2, 0017, note passage from main body to areas 12 and 13).
As to providing at least one opening passing through a wall of the nozzle tip section where a path changing section is inserted into the opening and protrudes into the passage and changes shape of the passage (claim 1) and rod shaped path changing sections provided so as to intersect the passage (claim 4), and (1) passes through a 
Xue further describes cold spraying  using a nozzle shown as converging/diverging that would spray coating onto a facing substrate using carrier gas and powder entrained in the gas (figure 1, 0074).   It is further described how the cross sectional shape of the nozzle affects the quality of the coating, and describes using shapes narrower in a middle section than on edge sections (figure 6  and 0108-0110).   Corbeil further describes that a desired pattern of spraying can be provided by providing spraying through a mask in a grid pattern (wire mesh) or perforated sheet raised above the substrate (figure 1, 0022-0026, oo34, 0041), where as shown such spraying would have the mask act as a path changing section as the spray of carrier gas with powder.  The mask is also shown with circular rod form grid that would give a plurality of pass changing sections across the nozzle in a plane perpendicular to the direction the carrier gas flows and be perpendicular to the direction in which the carrier gas flows (figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kay ‘242 to further provide using rod forms in the nozzle 6, so in the nozzle tip section that are inside the nozzle and intersect the passage (as in claim 4), to provide path changing sections to allow adjustment of the pattern of spraying as suggested by Xue and Corbeil, since Kay ‘242 indicates using a 
Furthermore, as to providing that the path changing sections using rods are inserted into a least one opening of the nozzle tip section passing through a wall of the nozzle, Corbeil notes as discussed above that spraying through a grid pattern acts as mask as a path changing section. Schoeps describes how a nozzle for spraying can be provided (note nozzle devices 7) with an attachment that acts as a nozzle tip section (note housing 3 attached to nozzle 7 by way of support members 4 and 6) where there would be a passage in the nozzle 7 and housing 3 through which fluid flows (figures 1, 10, column 4, lines 10-25, column 7, lines 1-10). Furthermore, there would be an opening in a wall the nozzle tip section/housing 3 through which a path changing sections/masking screen assemblies 12, 13 would be inserted (noting how the screens 12, 13 pass through the wall, there would be an opening for such passes) and protrude into the passage to change the shape of the passage (figure 1, column 4, lines 25-50, column 2, lines 55-65).  The nozzle tip section/housing  gives a placement to hold motors 14, 16 allowing adjustment of the masking sections (column 4,lines 40-50 and figure 1) where 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kay ‘242 in view of Xue and Corbeil to provide openings in the wall of the nozzle tip section allowing the path changing rods to be inserted and protrude into the passage and be adjusted as suggested by Schoeps in order to provide a desirable adjustable use of the path changing section rods since Xue and Corbeil would indicate to provide the path changing section rods in the tip section passage to allow adjustment of the coating pattern giving a masking effect and Schoeps further indicates that when providing a nozzle tip section/housing attachment to a nozzle and providing path changing section masking screens in the nozzle tip section to adjust the spray pattern, it would be known to provide the path changing sections through an opening of the wall of the tip section, allowing adjustment of the spray pattern, and allowing, for example, placement of motors for the adjustment.  As a result, this combination gives all the features required for claims 1, 4, 5 and 6.
Claim 2: Kay ‘242 provides that the nozzle tip section 5 with 6 is attachable to and detachable from the nozzle main body 3 (figure 2, 0017, 0018, 0020, note modular assembly, and attachment with nuts and bolts, and reference to easy and quick disassembly with nuts and bolts, so understood attachable and detachable, and also note 0034 indicating nozzle holder detachable).
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Claim 7: Using  Kay ‘242 in view of Xue, Corbeil and Schoeps would be suggested as discussed for claims 1 and 4-6 above, and this would provide using the rods as discussed for claims 1 and 4-6 above, the flow would also have to change to flow around the rods, and thus the cross section along a direction of the passage would be a shape to allow the path to be changed, and would also allow the film material delivered on the base, since coating would be applied.
Claim 8: when providing the rod shape as indicated by Corbeil as discussed for claims 1 and 4-6 above, the cross sectional shape as claimed would be a circle.
Claim 9: As to providing the triangular shape claimed, as discussed for claims 1 and 4-6 above, Corbeil would describe a circle rod shape as for claim 8 above. However, as discussed for Xue the overall cross section shape would be controlled to provide the desired shape of spraying, and Corbeil also describes how other masking forms can be In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 10: Kay ‘242 would provide a film forming device comprising a spray nozzle (note figures 1, 2), where the system can be a cold spray device with a supply of high pressure gas (which would have therefore a source, and also pipes that act as a tank or holder, so a carrier gas tank), a heater, feeder (note elements 28, 26 and 17), controller, and a base material device holder (note jig) where the cold spray device connects to the spray nozzle (note figures 1, 2, 0016, 0017, 0022, 0028), and a spray nozzle as claimed would be provided by the combination of Kay ‘242 in view of Xue, Corbeil and Schoeps as discussed for claim 1 above.
Claim 11: Kay ‘242 would provide using the spray nozzle in a film forming method, including spraying the film material together with the carrier gas through the spray nozzle so as to form a film (coating) on the base material (substrate) (0028, 0016-0017), and the spray nozzle as claimed would be provided by the combination of Kay ‘242 in view of Xue, Corbeil and Schoeps as discussed for claim 1 above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kay ‘242 in view of Xue, Corbeil and Schoeps as applied to claims 1-11 above, and further in view of Heinrich et al (US 6792138).
Claim 12: As to using the nozzle in a thermal spray method, Kay ‘242 describes using the nozzle in a cold spraying process (0001, figures 1-2).  However, Heinrich describes how similarly shaped converging/diverging nozzles can also be used for high velocity flame spraying (that is, a thermal spraying process) (figures 1-2, column 4, lines 10-60).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kay ‘242 in view of Xue, Corbeil and Schoeps to further use the nozzle for thermal spraying such as high velocity flame spraying as suggested by Heinrich since Kay ‘242 describes a converging/diverging nozzle to use for spraying (figures 1, 2) and Heinrich teaches that similarly shaped nozzles can also be used for high velocity flame spraying.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al (US 2010/0136242, hereinafter Kay ‘242) in view of Corbeil et al (US 2015/0197858) and Schoeps et al (US 5299495).
Claims 1 and 4-6: Kay ‘242 teaches a spray nozzle that  would spray film material (powder) together with carrier gas onto a base material so as to form a film on the base material (0028, 0001, 0016, 0017, figures 1, 2).  The nozzle can include a nozzle main body (such as front housing 3, for example, figure 2, 0017), and a nozzle tip section connected to a tip of the nozzle main body 3 (such as nozzle holder assembly 5 as the tip section, figure 2, 0017, 0018, 0020, and as well nozzle 6 in the assembly can be part of 
As to providing a nozzle tip section connected to a tip of the nozzle main body with a passage formed therein, at least one opening passing through a wall of the nozzle tip section where a path changing section is inserted into the opening and protrudes into the passage and changes shape of the passage (claim 1) and rod shaped path changing sections provided so as to intersect the passage (claim 4), and (1) passes through a center of a cross section of the passage of the carrier gas along a plane perpendicular to a direction of the passage and is perpendicular to the direction of the passage (claim 5) or (2) a plurality of path changing sections is provided where each of the path changing sections is provided so as to extend so that a center of a cross section of the passage of the carrier gas which cross section is taken along a plane perpendicular to a direction of the passage is interposed between the plurality of path changing sections and is perpendicular in the direction of the passage (claim 6): 

Corbeil further describes that a desired pattern of spraying can be provided by providing spraying through a mask in a grid pattern (wire mesh) or perforated sheet raised above the substrate (figure 1, 0022-0026, oo34, 0041), where as shown such spraying would have the mask act as a path changing section as the spray of carrier gas with powder.  The mask is also shown with circular rod form grid that would give a plurality of pass changing sections across the nozzle in a plane perpendicular to the direction the carrier gas flows and be perpendicular to the direction in which the carrier gas flows (figure 1). The coating can be by kinetic spraying for example (0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kay ‘242 to further provide using rod forms in a masking screen so that coating passing from nozzle 6 is sprayed through the masking screen to provide a desired patterned coating as suggested by Corbeil since Kay ‘242 provides a cold spray system where coating is sprayed from a nozzle to a substrate and Corbeil indicates that in such spraying it can be desired to spray the coating through a masking screen with rod forms to apply a desired pattern.
Furthermore, as to providing the nozzle tip section with a passage connected to a tip of the nozzle main body and that the path changing sections using rods are inserted into a least one opening of the nozzle tip section passing through a wall of the nozzle tip section, Corbeil notes as discussed above that spraying through a grid pattern acts as mask. Schoeps describes how a nozzle for spraying can be provided (note nozzle devices 7) with an attachment that acts as a nozzle tip section (note housing 3 attached to nozzle 7 by way of support members 4 and 6, which can be considered connected to a tip or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kay ‘242 in view of Corbeil to provide a further nozzle tip section connected to the tip of nozzle 6 (acting as part of the nozzle main body) and to provide openings in the wall of the nozzle tip section allowing the path changing rods to be inserted and protrude into the passage and change the shape of the passage and be adjusted as suggested by Schoeps in order to provide a desirable adjustable use of the rods for screening and a protective further nozzle section since Corbeil would indicate to provide the rods in a screen shape, for example, after the nozzle main body to allow adjustment of the coating pattern giving a masking effect and Schoeps further indicates that when providing a masking screen after spraying from a 
Claim 2: Kay ‘242 provides that section 5 with 6 is attachable to and detachable from the body 3 (figure 2, 0017, 0018, 0020, note modular assembly, and attachment with nuts and bolts, and reference to easy and quick disassembly with nuts and bolts, so understood attachable and detachable, and also note 0034 indicating nozzle holder detachable). Schoeps notes providing the housing/tip section 3 to be attachable to the nozzle with supports 4 and 6 (column 4, lines 20-25).  For the same reasons as discussed by Kay ‘242 it would have been obvious to make the further section 3 of In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Claim 3: As to making at least one path changing section attachable to and detachable from the nozzle tip section, is would be suggested by the combination of Kay ‘242 in view of Corbeil and Schoeps where Corbiel would suggest how different path changing section shapes can be used to provide a desired pattern of coating (note 0022, for example), and Schoeps would indicate how path changing sections would be movable through a housing/nozzle tip section and different path changing sections/screens can give different results, and therefore it would be suggested to one of ordinary skill in the art to attach and detach (such as from the motors and the housing) different path changing sections to give different patterns of coating to allow use for various different purposes. And also note MPEP 2144.04(V)(C), making parts separable can be considered obvious, noting In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Claim 7: Using  Kay ‘242 in view of Corbeil and Schoeps would be suggested as discussed for claims 1 and 4-6 above, and this would provide using the rods as discussed for claims 1 and 4-6 above, the flow would also have to change to flow around the rods, and thus the cross section along a direction of the passage would be a shape to allow the path to be changed, and would also allow the film material delivered on the base, since coating would be applied.
Claim 8: when providing the rod shape as indicated by Corbeil as discussed for claims 1 and 4-6 above, the cross sectional shape as claimed would be a circle.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 10: Kay ‘242 would provide a film forming device comprising a spray nozzle (note figures 1, 2), where the system can be a cold spray device with a supply of high pressure gas (which would have therefore a source, and also pipes that act as a tank or holder, so a carrier gas tank), a heater, feeder (note elements 28, 26 and 17), controller, and a base material device holder (note jig) where the cold spray device connects to the spray nozzle (note figures 1, 2, 0016, 0017, 0022, 0028), and a spray nozzle as claimed would be provided by the combination of Kay ‘242 in view of Corbeil and Schoeps as discussed for claim 1 above.
Claim 11: Kay ‘242 would provide using the spray nozzle in a film forming method, including spraying the film material together with the carrier gas through the spray nozzle so as to form a film (coating) on the base material (substrate) (0028, 0016-
Claim 13: when using the nozzle tip section as suggested by Schoeps, the tip section/housing 3 as shown would be indicated as having a constant diameter as shown (figure 2) and therefore it would be at least suggested that such a shape can be acceptably used in the process of Kay ‘242 in view of Corbeil and Schoeps.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kay ‘242 in view of Corbeil and Schoeps as applied to claims 1-11 and 13 above, and further in view of Heinrich et al (US 6792138).
Claim 12: As to using the nozzle in a thermal spray method, Kay ‘242 describes using the nozzle in a cold spraying process (0001).  However, Heinrich describes how similarly shaped converging/diverging nozzles can also be used for high velocity flame spraying (that is, a thermal spraying process) (figures 1-2, column 4, lines 10-60).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kay ‘242 in view of Corbeil and Schoeps to further use the nozzle for thermal spraying such as high velocity flame spraying as suggested by Heinrich since Kay ‘242 describes a converging/diverging nozzle (note figure 2) to use for spraying and Heinrich teaches that similarly shaped nozzles can also be used for high velocity flame spraying.

Kay et al (US 2001/0042508, hereinafter Kay ‘508) also teaches a cold spray system with a path adjusting nozzle in a nozzle tip section (abstract, figure 2).

Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered. 
(A) As to interpretations under 35 USC 112(f), the Examiner notes that claim 1 is no longer considered as invoking 35 USC 112(f).  Furthermore, the Examiner’s statement as to claim 10 (paragraph 5 above) clarifies that 35 USC 112(f) is NOT invoked by claim 10.
(B)  Furthermore, please note the adjustment to rejections, where the amendments of January 19, 2021 have changed the scope of the claims, where Schoeps is no longer used to reject claim 10 under 35 USC 102 noting the new requirements for claim 10.  Furthermore, a new set of rejections using the primary reference to Yasui is provided as to an apparatus  and method that would meet the requirements of the claims provided.
(C) Furthermore as to the 35 USC 112 rejections using Kay ‘242 in view of Xue, Corbeil and Schoeps, it is argued that Kay ‘242 fails to provide the nozzle tip section with the opening in the wall and path changing section as claimed, and Xue provides particle inlets that carry particles but fail to disclose a nozzle tip section with the opening through a wall and path changing sections as claimed, and Corbeil discloses spraying particles through a mask between the spray gun and substrate, but not the nozzle tip section with the opening through a wall and path changing section as claimed.  Furthermore, it is argued that Schoeps is directed to offset rotary printing presses and as such is non-analogous art, where in the present invention the process is related to a thermal spray method, not the printing machine, and can form a film of base material, while Schoeps is directed to uniformly moistening a cylinder with liquid, and thus is not prior art similar to the claimed invention. Furthermore, it is argued that Schoeps 
The Examiner has reviewed these arguments, however, the rejections above are maintained.  Applicant argues that Kay ‘242, Xue and Corbeil do not teach the opening in the nozzle tip section and the inserted path changing section. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the references and their suggestions, including the indication from Xue that the converging/diverging nozzle can have different cross sections by changing the nozzle cross section, and Corbeil showing how spraying through rod shapes, in screen/grid form also affect coating pattern, and Schoeps shows how a nozzle tip section attachment acting as a nozzle tip section can have a passage through which fluid flows and with openings through which masking screen assemblies can be passed that protrude into the passage to change the shape of the passage and can have variable shapes, and thus would suggest how with Schoeps in combination with Kay ‘242, Xue, and Corbeil, it would be 
As to Schoeps being non-analogous art, while it sprays liquid on offset rotary presses, as discussed in MPEP 2141.01(a)(I), a reference does not have to be in the same field of endeavor as applicant. “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.” Therefore, here applicant is concerned with controlling the region on which the film is being sprayed (note the specification at 0010).  Schoeps is further concerned with controlling the spray outline pattern/shape of the spray (note column 2, lines 44-54, figure 1), thus controlling the region on which the liquid (film) is being sprayed by the nozzle.  Thus, it is pertinent and relevant to the problem of the inventor as to how to control the region being sprayed, and is analogous art. Corbeil shows how spraying with gas/particles similarly uses masks. Furthermore, as to Schoeps having the screen masks located between the nozzle and the surface being spraying, the screen mask is located in housing 3 that meets the requirements of a nozzle tip section, as a nozzle device with a passageway through which the spray passes that is attached to the nozzle main body (the initial spray nozzle) (figure 1).  Furthermore, as to the use of the mask 20 of Corbeil as a mask screen, the mask 20 is not a singular rod, but the grids of the mask are rod shaped, and thus would provide a plurality of rods when used.  Furthermore, it would be 
(D) Furthermore, as to the alternative 35 USC 112 rejection using Kay ‘242 in view of Corbeil and Schoeps, it is again argued that Kay ‘242 does not provide the nozzle tip section with the opening in the wall and the path changing section as claimed, that Corbeil also does not provide the nozzle tip section with the opening in the wall and the path changing section as claimed, and furthermore, it is argued that Schoeps is directed to offset rotary printing presses and as such is non-analogous art, where in the present invention the process is related to a thermal spray method, not the printing machine, and can form a film of base material, while Schoeps is directed to uniformly moistening a cylinder with liquid, and thus is not prior art similar to the claimed invention. Furthermore, it is argued that Schoeps includes a nozzle with a spray through a two piece screen located between the nozzles 11 and the surface of the cylinder, and does not disclose the nozzle tip section with the opening in the wall as claimed, and the path changing section as claimed.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the references and their suggestions, including from Corbeil showing spraying through rod shapes, in screen/grid form to provide a desired coating pattern, and Schoeps shows how a nozzle tip section attachment acting as a nozzle tip section (note housing 3) can have a passage through which fluid flows and with openings through which masking screen assemblies can be passed that protrude into the passage to change the shape of the passage and can have variable shapes and acts to protect the spray, and thus would suggest how in combination with Kay ‘242, Corbeil, it would be obvious attach a nozzle tip section extension as in Schoeps to the nozzle 6 of Kay ‘242 to provide the masking by inserting masking screens (path changing sections), and further from Corbeil to use the masking screens with rods to provide for adjustable passage cross sections and protection.  Note the discussion in the rejections above.
As to Schoeps being non-analogous art, while it sprays liquid on offset rotary presses, as discussed in MPEP 2141.01(a)(I), a reference does not have to be in the same field of endeavor as applicant. “Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.” Therefore, here applicant is concerned with controlling the region on which the film is being sprayed (note the specification at 0010).  Schoeps is further concerned with controlling the spray outline pattern/shape of the spray (note column 2, lines 44-54, figure 1), thus controlling the region on which the liquid (film) is being sprayed by the nozzle.  Thus, it is pertinent and relevant to the problem of the inventor as to how to control the region being sprayed, and is analogous art. Corbeil shows how spraying with gas/particles similarly uses masks. Furthermore, as to Schoeps having the screen masks located between the nozzle and the surface being spraying, the screen mask is located in housing 3 that meets the requirements of a nozzle tip section, as a nozzle device with a passageway through which the spray passes that is attached to the nozzle main body (the initial spray nozzle) (figure 1).  Furthermore, as to the use of the mask 20 of Corbeil as a mask screen, the mask 20 is not a singular rod, but the grids of the mask are rod shaped, and thus would provide a plurality of rods when used.  Furthermore, it would be understood that the mask/rods could be inserted in an opening in a nozzle as in Schoeps, as Schoeps shows how screen masks can be inserted into a nozzle form through which spray passes.  It is not understood why the mask would not act to change the shape of the nozzle, affect the pattern of application, as the mask would be present and the spray would pass over it.  The shape/form of the mask would be suggested to be adjustable as different patterns can be provided, and thus different use of rods in patterns would be understood to be acceptable. As to the cylinder moistening assembly of Schoeps not acting properly with a screen mask, Schoeps is not what is being modified. The primary reference is to Kay ‘242 and that is being modified.  Kay ‘242 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718